HEDRICK, Judge.
The record on appeal was docketed in this court on 16 February 1973, which is more than 90 days from the date of entry of the order appealed from. There is nothing to indicate that the time within which to docket the record on. appeal has been extended. Therefore, the appeal is subject to dismissal for appellant’s failure to comply with the rules of practice in this court.
Nevertheless, we have treated the appeal as a petition for certiorari ánd allowed the same.
We have carefully reviewed the record in the light of all of defendant’s contentions and find no prejudicial error.
The order appealed from is
Affirmed.
Judges Campbell and Parker concur.